Citation Nr: 1500529	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-33 444	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire

THE ISSUES

1.  Whether a Substantive Appeal (VA Form 9 or equivalent) was timely filed.

2.  Entitlement to a separate, compensable, rating for bilateral (left and right eye) retinopathy associated with Type II Diabetes Mellitus.

3.  Entitlement to an effective date earlier than March 24, 2009, for an initial 10 percent rating for bilateral open-angle glaucoma associated with the Type II Diabetes Mellitus and consequent diabetic retinopathy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from April 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.  

Although in this decision the Board, in effect, is waiving the requirement of the timely filing of a Substantive Appeal (VA Form 9 or equivalent statement) concerning the Veteran's claim for a separate, compensable, rating for the bilateral retinopathy associated with his Type II Diabetes Mellitus, further development is needed before ultimately deciding the merits of this claim, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2008 RO rating decision denied a separate, compensable, rating for the bilateral retinopathy associated with the Veteran's Type II Diabetes Mellitus.  The RO sent him notice of that decision on May 8, 2008, and apprised him of his appellate rights on an enclosed VA Form 4107.

2.  In response, he filed a timely Notice of Disagreement (NOD) regarding the denial of this claim, and the RO resultantly sent him a Statement of the Case (SOC) concerning this claim on September 21, 2010.


3.  His representative filed a Substantive Appeal (VA Form 9) regarding this claim, which he dated November 11, 2010, and it was date-stamped as received at the RO on November 30, 2010.  So the date of receipt of that substantive appeal at the RO was more than 60 days after the issuance of the SOC (i.e., not by November 22, 2010) and more than one year after the notification of the April 4, 2008 rating decision (i.e., not by May 8, 2009).

4.  But in his continuing challenge to that April 2008 rating decision, the Veteran has shown good cause for failing to file a timely Substantive Appeal concerning the denial of this claim to complete the steps necessary to perfect is appeal of this claim to the Board.

5.  His representative initially filed a claim on January 30, 2008, for a separate and distinct disability (diabetic retinopathy) that VA grouped along with the Veteran's service-connected Type II Diabetes Mellitus.  Attached to the representative's submission was a statement from the Veteran that he attached additional progress notes showing further progression of the peripheral retina disability eye claim.

6.  Subsequently, a September 2009 rating decision recharacterized the Veteran's claim for a separate, compensable, rating for the bilateral retinopathy associated with his Type II Diabetes Mellitus to include bilateral open-angle glaucoma effective February 26, 2009.

7.  The Veteran filed his claim for service connection for bilateral open-angle glaucoma associated with his service-connected Type II Diabetes Mellitus and consequent diabetic retinopathy on March 17, 2009, which was granted in the June 2011 rating decision that is partly at issue in this appeal.

8.  The medical evidence shows he had been prescribed medication for his bilateral open-angle glaucoma on March 24, 2009.



CONCLUSIONS OF LAW

1.  The Substantive Appeal (VA Form 9) received by VA on November 30, 2010, in response to the April 2008 rating decision denying a separate, compensable, rating for the bilateral retinopathy associated with the Type II Diabetes Mellitus, and the subsequent September 21, 2010 SOC continuing to deny this claim, is accepted as timely-filed since this is not a jurisdictional predicate to the Board's consideration of this claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.32, 19.34, 19.35, 19.36, 20.200, 20.302, 20.305, etc. (2014).

2.  The criteria are not met, however, for an effective date earlier than March 24, 2009, for an initial 10 percent rating for the bilateral open-angle glaucoma associated with the Type II Diabetes Mellitus and consequent diabetic retinopathy.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.115, 3.159, 3.160, 3.400, 3.385, 4.79, Diagnostic Code 6013 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), sets forth VA's duties to notify and assist with the development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014).

Regarding the issue of whether the Veteran timely filed his Substantive Appeal (VA Form 9 or equivalent), the disposition of this issue is governed completely by the provisions delimiting the time period in which to file a timely Substantive Appeal, thus rendering the VCAA and its attendant duties to notify and assist inapplicable.  See 38 U.S.C.A. § 5103A; DelaCruz v. Principi, 15 Vet. App. 143 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

Moreover, the Veteran's remaining disagreement is with the effective date assigned following the granting of service connection for his bilateral open-angle glaucoma.  So the claim, as it arose in its initial context, has been substantiated, indeed, it has been granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement is not resolved.  And, here, to this end, an SOC was issued in November 2011 addressing this downstream effective-date claim, including citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than March 24, 2009.  Thus, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of the downstream effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party attacking the agency's decision, the Veteran has the burden of proof of showing a VCAA notice or assistance error has occurred and, moreover, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102.


Further, concerning the June 2013 hearing before the undersigned Veterans Law Judge (VLJ) of the Board, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determinations and the elements of the claims that were lacking to substantiate them.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims and, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).

II. Timeliness of Substantive Appeal

During his June 2013 hearing before the Board, the Veteran testified that he timely sent his Substantive Appeal (VA Form 9) to his representative to file on his behalf.  The Veteran explained that he did not know he preferably should have sent it by certified mail, return receipt requested, to assure its timely delivery to and receipt by VA (rather than just his representative).  Although he mailed it on November 11, 2010, it was not received by Disabled American Veterans (DAV), his representative, until November 30, 2010.  Upon receipt of that Substantive Appeal (VA Form 9), DAV in turn promptly filed it with VA that same day.  Subsequently, however, the RO notified the Veteran that his Substantive Appeal was not timely filed since it was received after the November 22, 2010 deadline (i.e., more than 60 days after issuance of the SOC).


An appeal to the Board consists of a timely-filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ), which, here, is the RO, mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any claim adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected within the time specified, the RO's determination becomes final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  And once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

An extension of the 60-day period for filing a Substantive Appeal may be granted for good cause.  A request for such an extension, however, must be made in writing and must be made prior to expiration of the time limit for filing the Substantive Appeal.  See 38 C.F.R. § 20.303 (2014).  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31 (2014), the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304.


The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme that requires the filing of both an NOD and a formal appeal (VA Form 9 or equivalent statement).  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the Substantive Appeal, the Court has held that he is statutorily barred from appealing the decision of the AOJ.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.

But in another precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely Substantive Appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the U. S. Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

In Bowles, and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997), the Court had held that if the claims file does not contain a timely NOD, SOC, and VA Form 9 or equivalent [Substantive Appeal], the Board is not required and, in fact, has no authority to decide the claim.  Indeed, the Court in Bowles had gone so far as to conclude that jurisdictional time periods for taking an appeal may not be extended even for equitable reasons, such as out of a sense of common fairness due to mitigating circumstances.

But in distinguishing Bowles, the Veterans Court (CAVC) held in Percy that section 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board's consideration of an appeal where the Substantive Appeal is untimely.  The CAVC specifically noted that, while section 7105(d)(3) provides that the AOJ "may" close a case if a Substantive Appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the CAVC held that VA may waive its objection to an untimely Substantive Appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a Substantive Appeal as constituting a jurisdictional question, the CAVC stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

Other cases similarly have held that a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to 
his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

Turning back now to the procedural history of this particular case.  An April 2008 RO rating decision denied a separate rating for diabetic retinopathy.  And the RO provided the Veteran notice of that decision on May 8, 2008, along with notice of his appellate rights on an enclosed VA Form 4107.  In response, he filed a timely NOD in July 2008 to initiate an appeal of this claim.  Subsequently, on September 21, 2010, the RO sent him an SOC concerning this claim.  He then sent his Substantive Appeal (VA Form 9), appealing this claim listed on that SOC, which he dated November 11, 2010, to his DAV representative that, in turn, would forward it on to the Board.  The representative, however, did not receive the Substantive Appeal (VA Form 9) until November 30, 2010, at which time he immediately filed it with VA that same day.

So, to reiterate, technically speaking the Veteran was required to submit his Substantive Appeal (VA Form 9) to the RO within the later of either 60 days after the issuance of that SOC (meaning by November 22, 2010) or within one year after receiving the notification of the April 4, 2008 rating decision (meaning by May 8, 2009).  Hence, considering the later of the two, the deadline for perfecting his appeal was November 22, 2010.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  He clearly did not meet this filing deadline, however; instead, his Substantive Appeal (VA Form 9) was not actually received at the RO until November 30, 2010, so eight days late.  Therefore, resolution of this matter ultimately turns on whether any delay in receipt of his Substantive Appeal (VA Form 9) by the RO should be subject to equitable tolling.  For there would be no reason to consider this doctrine of equitable tolling without acknowledgment that the Substantive Appeal (VA Form 9) was not timely filed inasmuch as equitable tolling is a means of excusing the filing delay on account of extenuating or mitigating circumstances, justified by a showing of good cause explaining why the appeal was not timely filed.

Equitable tolling also is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following three requirements must be met, however:  (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.

Here, the Veteran mailed his Substantive Appeal (VA Form 9) in advance of the November 22, 2010 deadline to his DAV representative.  He believed DAV not only would promptly receive his VA Form 9 but also, in turn, timely file it, but for some reason the Substantive Appeal did not get filed until November 30, 2010, eight days after the deadline.  Using the McCreary standard for the application of equitable tolling, the Board therefore finds that the Veteran's failure to timely file his Substantive Appeal (VA Form 9) was due to extraordinary circumstances beyond his control and that he exercised due diligence in preserving his appellate rights.  Therefore, all the elements of the McCreary test have been met.  The Board accordingly deems his Substantive Appeal (VA Form 9) timely filed.

III.  Earlier Effective Date

The Veteran contends that his service-connected bilateral open-angle glaucoma should be assigned an earlier effective date of January 30, 2008, the date he testified that he filed this claim.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  Generally, and except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

Importantly, 38 C.F.R. § 3.400(b)(2) provides that if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  Otherwise, any subsequent grant of benefits cannot be any earlier than the receipt of the eventually-filed claim.

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  See also Rodriguez v. West, 189 F.3d. 1352   (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18   (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

The Court (CAVC) previously has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows the symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

But while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In this particular case at hand, as already alluded to, the date of receipt for the Veteran's claim for bilateral open-angle glaucoma associated with his service-connected Type II Diabetes Mellitus and consequent diabetic retinopathy was March 17, 2009, and this additional benefit was granted in a subsequent June 2011 rating decision.  However, he initially had filed a claim for a separate, compensable, rating for bilateral diabetic retinopathy associated with his already service-connected Type II Diabetes Mellitus on January 30, 2008.  But a September 2009 rating decision recharacterized his claim for a separate, compensable, rating for the bilateral retinopathy associated with his Type II Diabetes Mellitus, including the additional complication of bilateral open-angle glaucoma, noting an effective date of February 26, 2009, so effectively construing his diagnosis of open-angle glaucoma initially as an increased-rating clam.  

The Board finds that the Veteran's January 2008 submission cannot be construed, even liberally, as a claim of entitlement to service connection for the bilateral 
open-angle glaucoma associated with the Type II Diabetes Mellitus and consequent diabetic retinopathy.  Notably, at the time that document was received, he was already service connected for the Type II Diabetes Mellitus and retinopathy.  That statement, then, taken in its entirety and context, clearly reflects a claim for an increased rating for this existing disability that already had been adjudicated as service connected (in particular, according to the express wording of that statement he was seeking compensation for separate and distinct disability, meaning a rating for the retinopathy apart from the rating for the diabetes, rather than one collective rating for both).  Nowhere in that statement was there also mention of open-angle glaucoma as an additional complication of the diabetes and retinopathy.  Thus, the Board cannot conclude that January 2008 submission included a claim, as well, for service connection for bilateral open-angle glaucoma as an additional complication of the diabetes and retinopathy.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).

A review of the claims file does not reveal any other submissions from the Veteran prior to March 17, 2009, which alternatively could be construed as a claim of entitlement to service connection for the bilateral open-angle glaucoma.  
Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can also be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of the claim.  But these provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a 

claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a); see also Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but instead on the date that the application upon which service connection was eventually awarded was filed with VA).

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the Board observes that the regulation contains two alternative requirements.  The first is that the VA medical reports must refer to examination or treatment of a disability for which service connection previously has been established.  This comports with the first criterion in the first sentence of subsection (b), that a formal claim for compensation must have been allowed.  The other alternative criterion of 38 C.F.R. § 3.157(b)(1) is that a claim specifying the benefit sought is received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established.  However, this last sentence must be interpreted in light of the rest of the subsection.  The first sentence of subsection (b) states an initial requirement, either that a formal claim for compensation must have been allowed or that a formal claim for compensation has been denied by reason that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase clearly refers to disabilities for which service connection has not been established, but it is also subject to the restriction in the beginning of the subsection, that it be a disability for which service connection has been denied because it is not disabling to a compensable degree.

So, here, insofar as any medical records dated prior to March 17, 2009, it is clear that such records may only form the basis of an informal claim for service connection in cases in which service connection previously had been denied on the basis that the disability was not compensable in degree.  Here, service connection for bilateral open-angle glaucoma had not previously been denied in any form.  Thus, any prior VA medical records are not interpreted as an informal claim.  To that end, the Federal Circuit Court has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157. 

Further, the Veteran's glaucoma is evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6013.  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2014).  Open-angle glaucoma is to be evaluated based on resultant visual impairment.  A minimum evaluation of 10 percent is assigned if continuous medication is required.  38 C.F.R. § 4.79, Diagnostic Code 6013.

VA medical treatment records indicate the Veteran was prescribed eye drops for treatment of his bilateral open-angle glaucoma.  See VA progress note dated March 24, 2009.

During his June 2009 VA  examination, corrected visual acuity was 20/50 in his left eye.  His right eye vision was not tested at that time, but the examiner noted that the Veteran used eye drops for treatment of this disability.  The same VA examiner conducted another examination of the Veteran in September 2009.  During that additional VA examination, the corrected distant vision was 20/40 in the left eye and 20/20 in the right eye.

Consequently, the medical evidence of record demonstrates that the Veteran was first prescribed eye drops for his bilateral open-angle glaucoma in March 2009, specifically on March 24, 2009, and since then has required continuous use of eye drops for treatment of this disability.  Thus, an effective date earlier than March 24, 2009 is not warranted.



ORDER

The Board having determined the Veteran perfected a timely appeal of the RO's April 2008 rating decision denying a separate, compensable, rating for his bilateral retinopathy associated with his Type II Diabetes Mellitus, the appeal of this claim is reinstated.  So to this extent, and this extent only, this timeliness appeal is granted.

But the claim of entitlement to an effective date earlier than March 24, 2009, for the initial 10 percent rating for the bilateral open-angle glaucoma associated with the Type II Diabetes Mellitus and retinopathy is denied.


REMAND

Since the Veteran's claim for a separate, compensable, rating for the bilateral retinopathy associated with his Type II Diabetes Mellitus has been reinstated, instead of immediately deciding this claim the Board is remanding it for another VA examination reassessing the severity of this disability.

The last relevant VA examination concerning this service-connected bilateral retinopathy was in September 2009, so over five years ago.  The Veteran, however, since has indicated this retinopathy is now even worse.  Therefore, to afford proper consideration of this claim, and given the amount of time since that examination and suggestion of his worsening disability, reexamination is needed reassessing the severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination reassessing the severity of the Veteran's bilateral diabetic retinopathy.  All necessary diagnostic testing and evaluation must be performed that is required to address the applicable rating criteria.  It therefore also is essential the examiner review the claims file for the history of this disability. 

2.  Then readjudicate this claim for a separate, compensable, rating for this bilateral (left and right eye) retinopathy associated with the Type II Diabetes Mellitus in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


